Citation Nr: 9926485	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-17 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for arteriosclerotic heart 
disease; chronic obstructive pulmonary disorder, to include 
bronchitis; residuals of pneumonia; diminished memory; pain 
and numbness of the arms; irregular sleep; depression, with 
poor appetite; fuzzy vision; and poor equilibrium for 
treatment rendered at a VA facility from March through 
September 1993.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1960 to June 1964.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Jackson, Mississippi (hereinafter RO).

As noted in the Board remand dated in April 1998, the veteran 
submitted a statement in 1997 that raised the issue of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for several disabilities based on 
medications he received beginning in 1994.  This issue has 
not been developed for appellate review and is referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

There is no competent medical evidence of record, which 
establishes that treatment at a VA medical facility from 
March through September 1993 resulted in additional 
disability or aggravation of a preexisting disorder. 


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
arteriosclerotic heart disease, chronic obstructive pulmonary 
disorder, to include bronchitis, residuals of pneumonia, 
diminished memory, pain and numbness of the arms, irregular 
sleep, depression with poor appetite, fuzzy vision, and poor 
equilibrium due to treatment at a VA medical facility from 
March through September 1993 is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that due to misdiagnoses during 
treatment at a VA facility from March 1993 to September 1993, 
he has incurred arteriosclerotic heart disease; chronic 
obstructive pulmonary disorder, to include bronchitis; 
residuals of pneumonia; diminished memory; pain and numbness 
of the arms; irregular sleep; depression, with poor appetite; 
fuzzy vision; and poor equilibrium.  He states that if his 
coronary disorder had been properly diagnosed and treated, he 
would not have these current medical problems.

Factual Background

The evidence reflects that the veteran received intermittent 
treatment at VA medical facilities beginning in March 1993.  
VA medical records dated in March 1993 reveal that the 
veteran complained of an increased productive cough for the 
prior month, with white, frothy sputum for previous 3 to 4 
days.  He complained of pain in his extremities for the 
previous year.  His respirations were noted as even and 
unlabored.  The veteran denied a high fever, but had a low 
grade fever and myalgias without gastrointestinal symptoms.  
A chest x-ray indicated increased interstitial markings in 
the right mid-lung zone, with bilateral apical pleural 
thickening.  An electrocardiogram (EKG) revealed sinus 
tachycardia, without acute or chronic ischemic changes.  The 
diagnosis was viral exacerbation of chronic obstructive 
pulmonary disorder and acute bronchitis.  The veteran was 
given a Proventil inhaler and antibiotics.  

He was evaluated subsequently in March 1993.  At that time 
the veteran stated he was better.  An examination showed that 
his chest was clear to auscultation.  The impression was 
chronic obstructive pulmonary disorder exacerbation, 
resolving.  

The veteran was seen at a VA outpatient clinic in June and 
July 1993 for cataracts.  An EKG dated in July 1993 was 
normal.  It was noted that when compared with the 
echocardiogram of March 1993, the ventricular rate had 
decreased by 41 beats per minute, and the nonspecific T wave 
abnormality was no longer evident in the lateral leads.  A 
chest x-ray showed fibrocalcific changes in both apices, 
without any acute pulmonary infiltrate.   The cardiovascular 
structures were within physiologic limits.  He was 
hospitalized at a VA facility in July 1993 for an excision of 
a cataract of the left eye.  A history of COPD was reported.  
The veteran stated that he had a chronic cough and shortness 
of breath.  He had no apnea or orthopnea.  An examination of 
the lungs showed diffuse inspiratory and expiratory wheezes.  
There was a regular rate and rhythm on cardiovascular 
examination. 

The veteran was admitted to a VA facility on September 1, 
1993, with a history of ethanol abuse.  It was noted that the 
veteran had been having increasing blackouts for years and a 
history of a tremor with withdrawal, but no hallucinations or 
seizures.  The veteran used inhalers for chronic obstructive 
pulmonary disorder, ophthalmic eye drops, antibiotics for 
bronchitis, and acetaminophen for arthralgias.  Clonidine for 
blood pressure elevation was limited to the first 24 hours 
following admission.  A history of a chronic cough with 
yellow sputum production, and left precordial chest pain 
"questionably" with exercise and "questionably" relieved 
by rest was given.  It was noted that the chest pain had been 
present in increasing frequency for the past year and 
occasionally radiated to the left arm but had no radiation to 
the jaw.  He had morning nausea without vomiting and chronic 
diarrhea for a year that spontaneously resolved without 
alcohol.  On examination, the chest had symmetrical, 
bilateral, equal breath sounds with no masses.  The lungs had 
expiratory wheezing with a few rhonchi.  The heart sounds 
were regular rate and rhythm, without murmur, gallop, or rub.  

An admission EKG showed sinus tachycardia with right atrial 
enlargement.  A chest x-ray was reported as unremarkable.  A 
review of a July 1993 x-ray showed no active disease with 
fibrocalcific changes in both apices and cardiovascular 
structures within physiologic limits.  He was admitted to the 
detoxification unit.  During the course of his 
hospitalization he was treated for elevated blood pressure 
which was normalized with medication.  An EKG on admission 
revealed a sinus tachycardia with right atrial enlargement 
and was noted to be borderline echocardiogram.  It was noted 
that when these findings were compared with those in July 
1993, the ventricular rate had increased by 54 beats per 
minute.  A chest x-ray was reported as unremarkable.  The 
diagnoses on discharge were acute and chronic ethanol abuse; 
ethanol withdrawal, resolved; severe dental decay with 
multiple extractions; status post cataract extraction with 
intraocular lens implant, left eye; cataract, right eye; 
chronic obstructive pulmonary disease with bronchitis; and 
abrasions right forearm, healing.  The veteran was discharged 
on September 3, 1993 to a VA domiciliary unit.  

On September 8, 1993, the veteran was seen with complaints of 
chest discomfort that began 30 minutes earlier.  The veteran 
gave a history of chest pain for 8 years and a history of 
ethanol abuse.  An EKG revealed a baseline artifact, with 
normal sinus rhythm.  The EKG was noted as normal.  The 
diagnosis was bronchitis, and the veteran was treated with 
antibiotics.  

Clinical notes from the VA domiciliary unit show that the 
veteran complained of diarrhea and epigastric cramping in the 
morning of September 9, 1993.  He was given an antacid and an 
anti-diarrhetic.  Approximately 11/2 hours later, the veteran 
was found in cardiac arrest and was successfully 
resuscitated.  He was admitted to the critical care unit 
where he was intubated.  An EKG was abnormal with sinus 
tachycardia and left atrial enlargement.  When compared with 
EKG of September 8, 1993, premature ventricular complexes 
were no longer present, the ventricular rate had increased by 
45 beats per minute, and nonspecific T wave abnormality was 
evident in lateral leads.  A second EKG found no change from 
the prior EKG.  A chest x-ray initially revealed bilateral 
patchy infiltrate with subsequent clearing on antibiotics.  
Sputums showed E. coli.  

On treatment, signal average electrocardiogram was negative 
for after potentials.  A multiple gated acquisition scan 
showed normal left ventricular ejection fraction.  The 
Thallium Persantine test showed no reversible ischemia but 
fixed anterolateral wall defect.  The pulmonary function 
studies revealed a forced expiratory volume in 1 second of 
1.98 or 66 percent of the predicted.  The discharge diagnoses 
were arrhythmia, ventricular fibrillation, atherosclerotic 
heart disease, chronic obstructive pulmonary disease, and 
pneumonia.  

In October 1993, the veteran underwent cardiac 
catheterization and percutaneous transluminal coronary 
angioplasty at a VA hospital.  The cardiac catheterization 
yielded 80 to 90 percent obstruction of the first diagonal, 
and 30 to 40 percent obstruction of the mid-left anterior 
descending.  The right coronary artery was within normal 
limits.  Ventriculogram was within normal limits.  The 
discharge diagnoses were status post angioplasty, status post 
left heart catheterization, and coronary artery disease.  

During a VA examination conducted in November 1993, the 
veteran complained of shortness of breath, dizziness, fading 
vision in the right eye, exertional chest pain that radiated 
to the left shoulder and arm, and numbness and tingling in 
the feet.  Examination of the cardiovascular system showed 
regular rhythm, normal rate, normal first and second heart 
sounds, and no murmurs.  There was no palpable cardiomegaly 
and no carotid bruits.  The peripheral pulses were equal and 
adequate.  Examination of the respiratory system revealed the 
chest was symmetrical, with equal and fair expansion.  
Expiratory and inspiratory wheezing were found.  The 
pulmonary function tests showed moderate obstructive disease.  

Examination of the nervous system found the cranial nerves 
were intact and the deep tendon reflexes were equal and 
active, with no abnormal reflexes.  There was a mild sensory 
loss to the legs below the knees.  There was no loss of 
position sense.  The diagnoses included chronic alcohol 
abuse; moderately severe, chronic obstructive pulmonary 
disease, aggravated by smoking 4 packs of cigarettes per day; 
and arteriosclerotic heart disease, stable angina, ethanol 
related, abnormal liver enzymes.  Subsequently, he continued 
to receive follow-up treatment for various disorders.

The veteran was hospitalized at a private facility in October 
1994 after an automobile accident.  The veteran gave a 
history of having loss consciousness.  While hospitalized he 
underwent a pneumothorax and was in intensive care for an 
extended period on a ventilator.  He was also treated for 
cardiac arrhythmia.  The discharge diagnoses were motor 
vehicle accident, multiple fractured ribs, respiratory 
failure, pneumothorax, and sudden death syndrome.  Subsequent 
VA outpatient treatment and private medical records revealed 
that the veteran complained of poor memory, depression, 
nervousness, and loss of appetite.  A September 1996 VA 
psychiatric examination and psychological testing found 
memory loss, severe major depressive episodes, with psychotic 
features, and alcohol dependence, sustained in full 
remission.  A VA magnetic resonance imaging scan conducted in 
February 1998, revealed a 1 centimeter left parietal 
subcortical infarction.  

The veteran and his daughter testified at a personal hearing 
at the RO in August 1996.  The veteran's daughter stated that 
she had some medical training as a 
medical assistant, and has conducted different laboratory 
tests, electrocardiograms, and minor surgeries.  She 
indicated that she was not a nurse.  She stated that on 
September 8, 1993, the veteran went to the emergency room 
from the domiciliary with complaints of vomiting, sweats, and 
chest pain radiating down his left arm and up his neck.  She 
stated that an electrocardiogram was conducted and the 
veteran was discharged back to the domiciliary without 
follow-up.  The veteran's daughter testified that the 
electrocardiogram conducted on September 8, 1993, showed a 
baseline artifact which she stated indicated that there was a 
false reading or a heart problem.  The next day, the veteran 
went into cardiac arrest.  The crash cart from the 
domiciliary was inoperable, so the emergency medical 
technicians from the emergency room were called.  She 
testified that if the VA had redone the electrocardiogram on 
September 8, 1993, it would have shown that there was a 
problem.  She also stated that the veteran should have been 
admitted for observation with other tests conducted such as a 
"Palestine" (sic) stress test, which would have shown 
ischemia.  The veteran testified that sinus tachycardia was 
shown in March, which should have been treated, as one of the 
symptoms of sinus tachycardia is left ventricular blockage.  

The veteran submitted copies of medical literature regarding 
heart disease, to include the interpretation of EKG findings, 
particularly Q waves.

An opinion from the Chief of the VA Cardiology Section dated 
in March 1997, is of record.  It was noted that the veteran's 
claims file had been reviewed.  The VA cardiologist stated:

Although the [electrocardiogram] on March 
12, 1993, revealed Q waves in leads II, 
III, and AVF, they are not considered 
significant (pathological) Q waves.  The 
definition of significant Q waves that 
are considered in medical literature and 
in the photocopies present in the [claims 
file] (page 1A), are Q waves that are at 
least one millimeter wide and one third 
(1/3) of entire QRS complex amplitude.

The [veteran's electrocardiogram] on 
March 12, 1993, revealed Q waves that are 
one half (1/2) millimeter wide and 1.5/21 
(much less than 1/3 amplitude of the QRS 
complex[)].

In addition, on that particular tracing 
there are not the acute or chronic 
changes that accompany an inferior 
(diaphragmatic) infarction.

The [above statements] are further 
corroborated by the findings of the 
cardiac catheterization performed on 
October 7, 1993, that localized the 
pathology to the lateral wall and not to 
the inferior wall.

The review of the [electrocardiogram] 
tracing on September 8, 1993, reveals the 
presence of artifact, but this does not 
preclude a proper and accurate 
interpretation.

After the above considerations, it is my 
professional opinion that:

The VA did not fail to diagnose a 
serious heart condition.  The 
[veteran's] discharge summary from 
his hospitalization on September 1 
through 3, 1993, specifically states 
that the [veteran] did not complain 
of chest pain during the interval of 
that hospitalization.

The presence of premature 
ventricular contractions are very 
ubiquitous in tracings on normal 
people.  This finding would not have 
been unusual in a patient with a 
long history of alcohol and tobacco 
abuse.  

On reviewing all of the existing 
[electrocardiograms] in the [claims 
file], I can conclude that there 
were no findings that would have 
indicated a "serious heart 
condition or impending myocardial 
infarction."

Analysis

38 U.S.C.A. § 1151 provides that any veteran who has suffered an 
injury, or an aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such injury 
or aggravation results in additional disability or the death of 
such veteran, then disability or death compensation will be 
awarded in the same manner as if such disability, aggravation, or 
death were service-connected. 

In determining that additional disability exists, the 
following considerations govern: 

(1)  The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the disease 
or injury, each body part involved being considered 
separately. 

(i)	As applied to examinations, the physical 
condition prior to the disease or injury will be 
the condition at time of beginning the physical 
examination as a result of which the disease or 
injury was sustained. 

(ii)	As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition, which the specific 
medical or surgical treatment was designed to 
relieve. 

(2)	Compensation will not be payable under 38 U.S.C.A. 
1151 for the continuance or natural progress of disease 
or injuries for which the training, or hospitalization, 
etc., was authorized.  38 C.F.R. § 3.358(b) (1997).

In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations govern: 

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

(2)	The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered. 

(4)	When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c) (1998). 

During the pendency of the appeal, 38 U.S.C. § 1151 was 
amended, effective October 1996.  The amendment reinstituted 
a requirement of fault for recovery under the provisions of 
38 U.S.C.A. § 1151.  In Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless the law or regulations provide otherwise.  Here, 
it is clear that the version of the law prior to the recent 
amendment is more favorable since it does not require an 
element of fault on the part of VA, and thus this version 
will be applied.

The threshold question which must be determined is whether 
the veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
requires that a well-grounded claim be submitted.  In making 
a claim, the appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Considering compensation under § 1151 differs from that of a 
claim for service connection in that the veteran is not 
alleging that the current disability was incurred or 
aggravated in service.  Rather, the claimant is alleging that 
he incurred additional disability either directly or by 
aggravation due to hospitalization or medical or surgical 
treatment at a VA facility.  Regardless of the difference, 
the veteran must furnish competent medical evidence which 
establishes a nexus between the current disabilities and the 
VA hospitalization or medical or surgical treatment.  

It must be noted that lay testimony can be used to make a 
claim well grounded.  However, an issue of whether VA 
hospitalization or medical or surgical treatment at a VA 
facility caused or aggravated a disease or disability would 
need competent medical evidence of a nexus between the 
disability and the VA treatment for the claim to be well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In this case, the veteran went into cardiac arrest on 
September 9, 1993.  He contends that he entitled to benefits 
based on the fact that the VA failed to make a timely 
diagnosis of (or misdiagnosed) the veteran's heart disorder, 
which either caused or aggravated his heart disorder, lung 
disorders, diminished memory, pain and numbness of the arms, 
irregular sleep, depression with poor appetite, fuzzy vision, 
and poor equilibrium.  The veteran contends that from March 
to September 1993, the VA failed to provide proper and 
concise diagnostic treatment which would have resulted in an 
earlier discovery of his heart disease and prevented his 
sudden cardiac arrest and other claimed disorders and 
symptoms.

In this regard, there is no competent medical evidence of 
record that VA hospitalization or medical or surgical 
treatment, including the alleged failure to diagnose or treat 
the heart disease, resulted in additional disability or 
aggravation of an existing disease or injury.  The veteran 
has only offered his opinion and the opinion of his daughter.  
However, the veteran's lay testimony and the testimony of his 
daughter (assumed to be credible for purposes of determining 
whether the claim is well grounded), do not constitute 
competent evidence of medical causation.  That is to say, the 
veteran and his daughter are not qualified to offer a medical 
opinion on the medical question of whether VA treatment or 
the veteran's complaints from March to September 1993, or 
VA's alleged failure to discover any heart disease, caused 
the episode of cardiac arrest in September 1993 and the other 
claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board recognizes that the veteran's daughter received 
some medical training as a medical assistant.  However, 
notwithstanding this training and her experience as a medical 
assistant, she is not a cardiologist or other similarly 
qualified expert, nor has she provided any indication that 
she neither has special knowledge regarding cardiology, nor 
is there any evidence to that effect in the record.  It is 
also noted that the veteran's daughter stated that she had 
administered electrocardiograms.  Nevertheless, there is no 
evidence of record that the veteran's daughter has the proper 
training to interpret the results of such tests.  
Furthermore, there is no indication in the record that the 
appellant's daughter ever participated in the veteran's 
treatment.  See Black v. Brown, 10 Vet. App. 279 (1997); cf. 
Goss v. Brown, 9 Vet. App. 109, 113 (1996) (treating nurse's 
statement enough to well ground claim where nurse 
participated in the treatment).  As such she is not competent 
to an opinion of medical causation in order to well ground 
the veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.

Significant to the veteran's claim is the VA cardiologist's 
opinion that the VA did not fail to diagnose a serious heart 
condition or an impending myocardial infarction.  This 
opinion was based upon the veteran's medical records from 
March 1993 to September 1993, to include his echocardiograms, 
VA outpatient treatment records, and hospitalization records, 
as well as a complete review of the veteran's claims file.  

Upon thorough review of the evidence of record, the Board 
finds that there is no medical evidence of record which shows 
that VA treatment of the veteran from March to September 
1993, resulted in any additional disability, to include 
arteriosclerotic heart disease; chronic obstructive pulmonary 
disorder, to include bronchitis; residuals of pneumonia; 
diminished memory; pain and numbness of the arms; irregular 
sleep; depression, with poor appetite; fuzzy vision; and poor 
equilibrium.  In the absence of competent medical evidence to 
support the claim, the Board concludes that the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 is not well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for arteriosclerotic heart disease; chronic obstructive 
pulmonary disorder, to include bronchitis; residuals of 
pneumonia; diminished memory; pain and numbness of the arms; 
irregular sleep; depression, with poor appetite; fuzzy 
vision; and poor equilibrium due to treatment at a VA medical 
facility from March through September 1993 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

